DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/29/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al (2017/0373583) (hereinafter “Nakajima”).
Regarding claim 1, Nakajima discloses a semiconductor integrated circuit ([0129]), comprising:  5a power switch element (21m, fig.1) ; a control circuit (21s, 38, fig.1) connected to the power switch element (38 connected to 21m through 21s, fig.1) for controlling the power switch element (21m); an electrostatic discharge protection device (40, fig.1) connected  being damaged by an electrostatic discharge ([0046]); and a short-to-supply fault protection circuit15 (23, 26, 41, fig.1) connected between the electrostatic discharge protection device (40, fig.1), and the power switch element (21m) and the control circuit (21s, 38), for protecting the power switch element and the control circuit from being damaged by a high voltage (voltage at input of 41, fig.1, [0054]) generated due to a short-to-supply 20fault ([0048]), wherein the short-to-supply fault protection circuit includes a first step-down circuit (41, fig.1) that is disposed between the input terminal (tg, fig.1) and the control 25circuit (21s, 38, fig.1), and which, upon detecting the high voltage, steps down the high voltage to a first voltage (voltage at terminal Va, fig.1) to use as a power supply voltage (voltage at Va, fig.1) for the 22control circuit, and a second step-down circuit (23, 26, fig.1) that is disposed between the input terminal (tg, fig.1) and a gate of the power switch element (gate of 21m, see fig.1), and which, upon 5detecting the high voltage, steps down the high voltage to a second voltage (voltage at Vg, fig.1) to use as a gate voltage (voltage at gate of 21m, fig.1) for the power switch element (21m, fig.1).
Regarding claim 5, Nakajima discloses the semiconductor integrated circuit according to claim 1, further comprising a pull-down resistor (39, fig.1) connected in parallel with the electrostatic discharge protection device (40, fig.1).
Regarding claim 6, Nakajima discloses the semiconductor integrated circuit according to claim 1, wherein the semiconductor integrated circuit is an igniter ([0024]) in which the power switch element (21m, fig.1) energizes and de-energizes an ignition 15coil (12, fig.1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (2017/0373583) (hereinafter “Nakajima”) and further in view of Hattori et al.  (2011/0101886) (hereinafter “Hattori”).
Regarding claim 2, Nakajima discloses the semiconductor integrated circuit 10according to claim 1, wherein the first step-down circuit (41, fig.1) and the second step-down circuit (23, 26, fig.1), however Nakajima does not disclose wherein the first step-down circuit each include a plurality of step-down circuits that sequentially step down the high voltage.
Hattori teaches wherein the first step-down circuit (6, fig.8) each include a plurality of step-down circuits (R1, R2, R3, ZD1, ZD2 fig. 8) that sequentially step down the high voltage (ZD2, R3, see fig.8). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Nakajima to include the step down circuit of Hattori to provide the advantage of providing steady supply of power to the load regardless of the input voltage supply.
Regarding claim 3, Nakajima and Hattori disclose wherein one of the step-down circuits (Hattori 6, fig.8) located closest to the input terminal includes (Hattori terminal connecting ZD1, see fig.8) a first resistor (Hattori R1, fig.8), a second resistor (Hattori R2, fig.8), and a first Zener diode (Hattori ZD1, fig.8), which are connected in series (Hattori R1, R2, ZD1 are connected in series, fig.8). 
Regarding claim 4, Nakajima and Hattori disclose wherein the plurality of step-down circuits (Nakajima 23, 26, 41, see fig.1) correspond to a plurality of step-down stages (Nakajima 23, 26, 41, see fig.1), and 25another one of the step-down circuits that is located at a last stage (Hattori ZD2, R3, fig.8) of the plurality of step-down stages includes a third resistor (Hattori R3, fig.8) and a second Zener 23diode (Hattori ZD2, fig.8) connected in series (Hattori ZD2, R3 connected in series, see fig.8), and clamps a voltage applied (Hattori voltage Vc, see fig.8) by a second last stage (Hattori ZD2, R3, fig.8) of the plurality of step-down stages to a breakdown voltage of the second Zener diode (Hattori breakdown voltage of ZD2, see fig.8, [0097]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohshima et al (6,222,355) discloses a power supply control device with short circuit protection having a quick respond to short circuit occurrence with reduce heat loss and reduce manufacturing cost.
Peng et al (7,675,256) discloses a resistance type step down circuit having a Zener diode, a first resistor, a second resistor, a third resistor and a capacitor.
Morita et al (2014/0092515) discloses a charging circuit having a first compensation circuit with a Zener diode in series with two resistors and second compensation circuit with a second Zener diode connected in series to a resistor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
/KEVIN J COMBER/Primary Examiner, Art Unit 2839